Case 4:20-cv-04061-BAB Document 50                   Filed 01/27/21 Page 1 of 2 PageID #: 185




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 RICHARD EUGENE LEATHERWOOD                                                           PLAINTIFF


 v.                                    Civil No. 4:20-cv-04061


NURSE STEPHEN KING; NURSE LONI
REDFERN; and NURSE CHELSEA                                                        DEFANDANTS
                                             ORDER

       Plaintiff Richard Eugene Leatherwood filed this 42 U.S.C. § 1983 on August 5, 2020.

(ECF No. 1). On September 9, 2020, the parties consented to the jurisdiction of a United States

Magistrate Judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. (ECF No.

10). Before the Court is Plaintiff’s Motion to Compel. (ECF No. 48). Defendants have not

responded, and the Court finds no response is necessary to rule on the motion.

       Plaintiff filed the instant motion on January 15, 2021 seeking video footage from August

1 - 4, 2020 and July 29, 2020, while he was in “medical observation” at the Miller County

Detention Center (“MCDC”). Plaintiff states he is seeking the footage “to show proof that I was

denied medical help and medication on the AM pill pass.” (ECF No. 48).

       First, Plaintiff’s motion must be denied because he has not indicated that he previously

conferred with Defendants in a good faith effort to obtain the requested information before seeking

Court intervention. Fed. R. Civ. P. 37(a)(3)(B) and Local Rule 7.2(g). In addition, the Court

previously denied three requests filed by Plaintiff on December 3 and 17, 2020, and January 4,

2021 (ECF Nos. 29, 31, 38), for subpoenas of video footage of him under “medical observation”

noting Defendants represented to the Court in their Initial Disclosures (ECF No. 22) that they were

not in possession of any video footage relating to the facts set forth in Plaintiff’s Complaint, the

                                                 1
Case 4:20-cv-04061-BAB Document 50                  Filed 01/27/21 Page 2 of 2 PageID #: 186




video requested no longer exists, and each of Plaintiff’s motions appeared to be requesting video

of him not receiving medication unrelated to the medication he references in his Complaint. (ECF

Nos. 28, 46).

       It is clear the video footage Plaintiff seeks in the instant motion is no longer available.

(ECF No. 45). In addition, Plaintiff has not demonstrated the footage relates to the allegations in

his Complaint. Accordingly, Plaintiff’s Motion to Compel (ECF No. 48) is DENIED.

       Plaintiff is warned if he continues to file frivolous motions the Court will require him

to obtain permission of the Court before filing any additional pleadings.

       IT IS SO ORDERED THIS 27th day of January 2021.


                                                      /s/ Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                2
